DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12 September 2022 has been entered.

Election/Restrictions
Applicant asserts that amended claims 15 and 23 read on the elected embodiment. However, newly amended claims 15 and 23 recites features directed towards non-elected Species B, Figs. 2A-2C, 2E, such as “the frame having a V-shape that defines an open region, and a second portion coupled to the frame within the open region” in claim 15. The elected Species A, Figs. 1A-1C, 7, 8, and 9 does not show these features. Accordingly, claims 15, and 23 are withdrawn from consideration.
Newly submitted claims 68-75 and 77 are directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: The claims 68-75 are dependent on claim 15, which recites features directed towards non-elected Species B, Figs. 2A-2C, 2E, and the claims recite features directed towards non-elected Species B, Figs. 2A-2C, 2E such as “the second portion comprises one or more voids” in claim 68, “the one or more voids is filled with air, or exposed to air” In claim 69, and “the one or more voids is filled with a fluid or a solid material” in claim 70. The claim 77 recites features directed towards non-elected species B, figs. 2A-2C, 2E and Species D, fig. 3A such as “compressible in a direction normal to the aligner engagement surface”.
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claims 15, 23, 68-75, and 77 are withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.
Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: In claim 76, the terms “non-parallel” and “non-perpendicular” are not present in the specification.
Claim Objections
The claims are objected to because of the following informalities: 
In claim 70, “filed” in line 1 is misspelled. A suggested correction is “filled”.
In claim 76, “place” in line 11 is grammatically incorrect. A suggested correction is “placed”.  
Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 76 and 78 are rejected under 35 U.S.C. 103 as being unpatentable over Bach (WO 2015/131015 A1) in view of Kuo et al (U.S. Patent No. 8,562,337 B2).

    PNG
    media_image1.png
    676
    563
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    661
    582
    media_image2.png
    Greyscale

In regards to claim 76, Bach et al discloses an orthodontic attachment device (figs. 1, 5A-5B, 7A-7C) for interacting with an aligner (para. 0005, 0055), the device comprising: an attachment body comprising: a frame (e.g., 120/520/720) having a first elastic modulus (paras. 0014-0015, 0018, 0046-0047), the frame comprising: a bonding surface (para. 0052, “the base pad may be coupled to the neck 130 or the head 120…”) configured to anchor to a tooth; an aligner engagement surface (aligner engagement surface in annotated fig. 1) at an angle that is non-parallel and non-perpendicular with respect to the bonding surface, the aligner engagement surface configured to contact the aligner and apply a locking force between the attachment body and the aligner when the aligner engages with the aligner engagement surface (para. 0055), and a second portion (130 in fig. 1, 530 in figs. 5A-5B, 730 in figs. 7A-C) coupled to the frame and arranged to permit compression of the frame, the second portion having a second elastic modulus that is more elastic than the first elastic modulus of the frame (figs. 5A-5B, 7A-C;  paras. 0014-0015, 0018, 0046-0047).
Bach fails to disclose an orthodontic attachment device wherein the frame is configured as a spring so as to compress and lower a profile of the attachment body when the aligner is place over the attachment body.
However, Kuo et al teaches an orthodontic attachment device (figs. 4A-4F) wherein the frame (frame in annotated fig. 4E, col. 9 lines 63-64, col. 12 lines 48-51) is configured as a spring so as to compress and lower a profile of the attachment body when the aligner (420) is place over the attachment body (see fig. 4E).
The references and the claimed invention are considered to be analogous to the claimed invention because they are in the same field of orthodontic attachment anchors. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Bach to incorporate the teachings of Kuo et al and provide an orthodontic attachment device wherein the frame is configured as a spring so as to compress and lower a profile of the attachment body when the aligner is place over the attachment body. Doing so would allow the device to store mechanical energy.
In regards to claim 78, Bach in view of Kuo et al teaches the invention substantially as claimed. Bach further discloses the device wherein the aligner engagement surface (aligner engagement surface in annotated fig. 1) is flat.  

Claim 79 is rejected under 35 U.S.C. 103 as being unpatentable over Bach (WO 2015/131015 A1) in view of Kuo et al (U.S. No. 8,562,337 B2) as applied to claim 76 above, and further in view of Phan et al (U.S. Patent No. 7,059,850 B1). 
In regards to claim 79, Bach in view of Kuo et al teaches the invention substantially as claimed. Bach fails to disclose the device wherein the attachment body is configured to match one or more of: a translucency, a transparency and, a color of the tooth.
However, Phan et al teaches a device wherein the anchoring attachment body comprises a material configured to match a color of a patient's teeth (col. 4 lines 9-11). 
The references and the claimed invention are considered to be analogous to the claimed invention because they are in the same field of orthodontic attachment anchors. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Bach in view of Kuo et al to incorporate the teachings of Phan et al and provide a device wherein the anchoring attachment body comprises a material configured to match a color of a patient's teeth. Doing so would allow the device to blend in more with the patient's teeth to minimize visibility (col. 4 lines 9-11).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. Please see attached PTOL-892 form.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to COURTNEY N HUYNH whose telephone number is (571)272-7219. The examiner can normally be reached M-F 7:30AM-5:00PM (EST) flex, 2nd Friday off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cris Rodriguez can be reached on (571) 272-4964. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/C.N.H./            Examiner, Art Unit 3772       

/Cris L. Rodriguez/            Supervisory Patent Examiner, Art Unit 3772